DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance. 

For independent claim 1, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically wherein the compensation weight w is set to a different value according to at least one of a collision risk w1 and a ride comfort index w2 based on the operation information of the driver, and wherein the compensation weight w is set so that the collision risk w1 is inversely proportional to a time to collision (TTC) and the ride comfort index w2 is inversely proportional to the size of a jerk.

Claims 2-5 and 9-13 depend on claim 1, and are allowable at least based on their dependence from the now allowable independent claim 1.

For independent claim 13, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim as a whole and specifically wherein the compensation weight w is set to a different value according to at least one of a collision risk w1 and a ride comfort index w2 based on the operation information of the driver, and wherein the compensation weight w is set so that the collision risk w1 is inversely proportional to a time to collision (TTC) and the ride comfort index w2 is inversely proportional to the size of a jerk.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661